Dismissed and Memorandum Opinion filed July 24, 2008











Dismissed and
Memorandum Opinion filed July 24, 2008.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-01032-CV
____________
 
NATASHA TRAN AND RICSHARD NGUYEN
D/B/A/ 
NBA CONSTRUCTION AND REMODELING, Appellants
 
V.
 
LONG DUONG, LUYEN ANNA VO AND 
DUONG AUTO CARE CORPORATION, Appellees
 

 
On Appeal from the
281st District Court
Harris
County, Texas
Trial Court Cause
No. 2003-55478
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed September 13 2007.  On July 11, 2008,  appellants filed a motion to dismiss the appeal
because the case has settled.   See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Judgment rendered and Memorandum Opinion filed July
24, 2008.
Panel consists of Justices Frost, Seymore, and Guzman.